UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2455


DONNA HAMBLEN,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL,               Acting     Commissioner    of   Social   Security
Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-00903-LCB-LPA)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Hamblen, Appellant Pro Se. Maija DiDomenico, Assistant Regional Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donna Hamblen appeals the district court’s order adopting the magistrate judge’s

recommendation and dismissing as frivolous her civil action. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Hamblen’s informal brief does not challenge the basis for the district court’s disposition,

Hamblen has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). *

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




       *
          Moreover, to the extent that Hamblen’s informal brief may be read as
challenging the substance of the district court’s ruling, we conclude that the district court
did not err in dismissing her complaint as frivolous.


                                             2